Citation Nr: 1601521	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-42 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left index finger injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  The claim is now under the jurisdiction of the RO in Roanoke, Virginia. 

In November 2015, the Veteran testified at a hearing at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his Board hearing that sometime around the Thanksgiving holiday in 1972, he injured left index finger while aboard the USS Cherokee.  He stated that while taking the trash out, his hand got caught in the door of the hatch and injured his left index finger.  He stated he was treated aboard the ship and then taken to the Boone Branch Health Clinic in Virginia Beach, Virginia.

The Veteran's post-service VA treatment records show that in August 2008 he underwent a left index finger distal interphalangeal (DIP) fusion as treatment for a previous crush injury that had resulted in a chronic wound and pain.  See December 17, 2008, VA orthopedic surgery outpatient note.  He has had some loss of flexion and decreased grip strength with the fusion surgery.  His VA treatment records reflect a diagnosis of a crushing injury to the distal end of his left index finger.

The Veteran's available service treatment records include a December 1972 record which noted he had an infected finger, possibly due to a wart.  Given the contentions made by the Veteran and his representative, the in-service treatment record indicating a finger condition, and post-service VA treatment records which reflect the Veteran's consistent reports of experiencing a crush injury to his finger in service, the Veteran should be afforded a VA examination to determine the nature and etiology of his left index finger injury before the Board can properly adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since September 2013.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his left index finger condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  Following a review of the record, and any necessary testing, the examiner should address the following questions: 

(a)  Please identify all diagnoses related to the Veteran's claimed left index finger crush injury.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left index finger condition was incurred in or aggravated by the Veteran's active service, to include a reported crush injury?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

